FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR ARMANDO DIAZ-CORVERA,                      No. 11-72766

               Petitioner,                       BIA No. A098-270-048

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Oscar Armando Diaz-Corvera, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The record does not compel the conclusion that Diaz-Corvera has shown

extraordinary circumstances to excuse the untimely filing of his asylum

application, where he testified that he knew about the filing deadline and chose not

to file because he feared being removed if his asylum claim was denied. See 8

C.F.R § 1208.4(a)(5). Accordingly, Diaz-Corvera’s asylum claim fails. We reject

Diaz-Corvera’s contention that the BIA’s refusal to consider changed

circumstances deprived him of due process, because the BIA considered and

rejected his changed circumstances argument. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (petitioner must show error to establish a due process

violation).

      Substantial evidence supports the BIA’s denial of withholding of removal

because Diaz-Corvera failed to establish that the government was unable or

unwilling to control the individuals who threatened him. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). Because he has not shown past

persecution, Diaz- Corvera’s contention that he is entitled to a presumption of

future persecution fails. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.

2002). Further, substantial evidence supports the agency’s finding that Diaz-


                                          2                                     11-72766
Corvera failed to demonstrate it is more likely than not he will be persecuted if he

returns to El Salvador, because the people who threatened him have not inquired

about his whereabouts since 2006, and country conditions evidence shows that

political violence in El Salvador is sporadic. See Tamang v. Holder, 598 F.3d

1083, 1094-95 (9th Cir. 2010) (evidence of changed country conditions mitigates

against fear of future persecution upon return). Accordingly, Diaz-Corvera’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-72766